FILED
                                                                               IN THE OFFICE OF THE
                                                                            CLERK OF SUPREME COURT
                                                                                    JUNE 3, 2021
                                                                             STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2021 ND 96

Kyra Joyce Mistic n/k/a Kyra J. Bellew,                Plaintiff and Appellant
      v.
Joshua James Mistic,                                  Defendant and Appellee



                                No. 20200313

Appeal from the District Court of Richland County, Southeast Judicial District,
the Honorable Bradley A. Cruff, Judge.

AFFIRMED.

Per Curiam.

William D. Woodworth, Bismarck, N.D., for plaintiff and appellant; submitted
on brief.

Amy M. Clark, Wahpeton, N.D., for defendant and appellee; submitted on brief.
                              Mistic v. Mistic
                               No. 20200313

Per Curiam.

[¶1] Kyra Mistic appeals from an amended divorce judgment. She argues the
district court’s decision to award Joshua Mistic primary residential
responsibility of the parties’ three minor children is not supported by the
evidence. She also argues the court did not provide her with adequate time to
present her case at an evidentiary hearing. We summarily affirm under
N.D.R.App.P. 35.1(a)(2) and (4). See Wolt v. Wolt, 2010 ND 26, ¶ 7, 778 N.W.2d
786 (we will not reweigh evidence under the clearly erroneous standard of
review, which applies to primary residential responsibility determinations).
See also Mairs v. Mairs, 2014 ND 132, ¶ 12, 847 N.W.2d 785 (a district court’s
imposition of time limitations at an evidentiary hearing is reviewed for an
abuse of discretion). Joshua Mistic’s motion to strike is denied.

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1
1